         Case 1:19-cv-12533-WGY Document 93 Filed 03/30/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS




 BIO-RAD LABORATORIES, INC., THE                     Civil Action No. 1:19-cv-11587-WGY
 UNIVERSITY OF CHICAGO, LAWRENCE
 LIVERMORE NATIONAL SECURITY, LLC,                   JURY TRIAL DEMANDED
 and PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE,

                 Plaintiffs,

         v.

 STILLA TECHNOLOGIES, INC., and STILLA
 TECHNOLOGIES,

                 Defendants.

 BIO-RAD LABORATORIES, INC., and                     Civil Action No. 1:19-cv-12533-WGY
 PRESIDENT AND FELLOWS OF HARVARD
 LABORATORIES,                                       JURY TRIAL DEMANDED

                 Plaintiffs and Counterclaim
 Defendants,

         v.

 10X GENOMICS, INC.,

                 Defendant and Counterclaim
                 Plaintiff.



                         UNOPPOSED MOTION TO MODIFY STAY

       Plaintiffs Bio-Rad Laboratories, Inc. (“Bio-Rad”), The University Of Chicago, Lawrence

Livermore National Security, LLC (collectively, “Moving Plaintiffs”), and Defendants Stilla

Technologies, Inc and Stilla Technologies (“Stilla”) request the following modification and

clarification to the stay ordered by the Court.
          Case 1:19-cv-12533-WGY Document 93 Filed 03/30/20 Page 2 of 7



        On March 23, 2020, the Court granted Stilla’s motion for a stay due to COVID-19 for 90

days beginning on April 3, 2020. D.I. 92, C.A. No. 1:19-cv-11587-WGY. The parties’ opening

claim construction briefs are currently due on April 2, 2020. During a hearing on March 25, 2020

in the Bio-Rad v. 10X litigation (Civil Action No. 19-cv-12533-WGY), the Court clarified that the

stay ordered in the Bio-Rad v. Stilla litigation was applied to the coordinated Bio-Rad v. 10X

litigation.

        In order to provide for the most efficient use of the parties’ resources, Moving Plaintiffs

and Stilla request that the Court modify or clarify the stay for both the Bio-Rad v. Stilla and Bio-

Rad v. 10X litigations as follows:

                 The stay begins on March 30, 2020, and

                 The parties’ opening claim construction briefs will be due the first business day
                  three weeks after the stay is lifted as calculated under Fed. R. Civ. P. 6(a).

        Counsel for Bio-Rad conferred with counsel for 10X and President And Fellows Of

Harvard College (“Harvard”), and they do not oppose this motion.
      Case 1:19-cv-12533-WGY Document 93 Filed 03/30/20 Page 3 of 7



Dated: March 30th, 2020                Respectfully submitted,


                                       /s/ Garland Stephens
                                       WEIL, GOTSHAL & MANGES LLP

                                       Garland Stephens (admitted pro hac vice)
                                       Justin L. Constant (admitted pro hac vice)
                                       700 Louisiana Street, Suite 1700
                                       Houston, TX 77002
                                       (713) 546-5011
                                       (713) 546-5000
                                       garland.stephens@weil.com
                                       justin.constant@weil.com

                                       Derek C. Walter (admitted pro hac vice)
                                       Edward R. Reines (admitted pro hac vice)
                                       Prachi Mehta (admitted pro hac vice)
                                       201 Redwood Shores Parkway
                                       Redwood Shores, CA 94065
                                       (650) 802-3934
                                       (650) 802-3022
                                       (650) 802-3015
                                       derek.walter@weil.com
                                       edward.reines@weil.com
                                       prachi.mehta@weil.com

                                       Eric S. Hochstadt (admitted pro hac vice)
                                       767 Fifth Avenue
                                       New York, NY 10153
                                       (212) 310-8583
                                       eric.hochstadt@weil.com

                                       Audra Sawyer (admitted pro hac vice)
                                       2001 M Street NW, Suite 600
                                       Washington, DC 20036
                                       (202) 682-7274
                                       audra.sawyer@weil.com
Case 1:19-cv-12533-WGY Document 93 Filed 03/30/20 Page 4 of 7



                                 BIRNBAUM & GODKIN, LLP
                                 David S. Godkin (BBO # 196530)
                                 James E. Kruzer (BBO #670827)
                                 280 Summer Street
                                 Boston, MA 02210
                                 (617) 307-6110
                                 (617) 307-6131
                                 godkin@birnbaumgodkin.com
                                 kruzer@birnbaumgodkin.com

                                 Attorneys for Plaintiffs
                                 Bio-Rad Laboratories, Inc., the University of
                                 Chicago, Lawrence Livermore National
                                 Security, LLC, and President and Fellows of
                                 Harvard College

                                 FOLEY & LARDNER LLP

                                 Geoffrey M. Raux (BBO# 674788)
                                 Ruben J. Rodrigues (BBO# 676573)
                                 Michael J. Tuteur (BBO# 543780)
                                 111 Huntington Avenue
                                 Boston, MA 02199-7610
                                 (617) 502-3284
                                 (617) 342-4000
                                 graux@foley.com
                                 rrodrigues@foley.com
                                 mtuteur@foley.com

                                 Counsel for President And Fellows Of
                                 Harvard College


                                 /s/ Whitney A. Reichel__________________
                                 Whitney A. Reichel (BBO #663599)
                                 Elizabeth G.H. Ranks (BBO #693679)
                                 Qiuyi Wu (BBO #704069)
                                 FISH & RICHARDSON P.C.
                                 One Marina Park Drive
                                 Boston, MA 02210-1878
                                 wreichel@fr.com
                                 liz.ranks@fr.com
                                 qwu@fr.com
                                 (617) 542-5070 Telephone
                                 (617) 542-8906 Facsimile
Case 1:19-cv-12533-WGY Document 93 Filed 03/30/20 Page 5 of 7



                                 Juanita R. Brooks (Pro Hac Vice)
                                 FISH & RICHARDSON P.C.
                                 12390 El Camino Real
                                 San Diego, CA 92130
                                 brooks@fr.com
                                 (858) 678-5070 Telephone
                                 (858) 678-5099 Facsimile

                                 Attorneys for Defendants
                                 Stilla Technologies, Inc. and
                                 Stilla Technologies
          Case 1:19-cv-12533-WGY Document 93 Filed 03/30/20 Page 6 of 7



               CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

      Counsel for Plaintiff Bio-Rad Laboratories, Inc. hereby certifies that the parties conferred

on March 27th, 2020 regarding the filing of this motion. 10X and Harvard do not oppose the

motion.



                                            /s/ Garland Stephens
                                            Garland Stephens
         Case 1:19-cv-12533-WGY Document 93 Filed 03/30/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 30th day of March 2020, I electronically filed the foregoing

BIO-RAD AND STILLA’S UNOPPOSED MOTION TO MODIFY STAY with the Clerk of

Court using the CM/ECF system which will send notification of such filing to all attorneys of

record in this case.



                                              /s/ Garland Stephens
                                              Garland Stephens
